Grice, Justice.
It appearing from statements made in oral argument before this court that, since the sustaining of the general demurrer to the petition and the denial of the only relief sought, to wit, an injunction, the defendants have done all that was sought to be enjoined, and no supersedeas having been granted, all issues have thus become moot; therefore, the writ of error is dismissed. Carlton v. Seaboard Air-Line B., 139 Ga. 692 (77 SE 1128).

Writ of error dismissed.


All the Justices concur, except Head, P. J., who dissents.

William F. Lozier, for plaintiffs in error.
T. B. Higdon, McCready Johnston, contra.